Case 1:18-cV-08250-.]SR Document 16 Filed 10/26/18 Page 1 of 4

UNITED STATES DISTRICT COURT

SOUTHERN I)ISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiff, EX PARTE APPLICATION TO FILE
COMPLAINT AND EX PARTE
v. APPLICATION FOR
PREJUDGMENT ATTACHMENT
CI'IAR.LES SI'IREM, UNDER SEAL
Det`endant. C 8 2 5 0

 

Plaintift` Winklevoss Capital Fund, LLC (“WCF”), by and through the undersigned
counsel, hereby requests leave to file the accompanying Complaint and the related Ex Parte
Application for Prejudgment Attachment under seal, with the sealing to be lifted at such time as
the Order of Attachment is served on all relevant parties or the Ex Parte Application for
Attachment is denied. ']`his request is made to ensure that Det`endant Charles Shrem _ who is
not domiciled in New York _ does not secret assets away to frustrate an eventual judgment
against him. Given the public notoriety of the principals of WCF as well as Shrem, the
commencement of this case is likely to generate immediate media attention. Without the ability
to file this action under seal and keep it that way for a limited period of time, WCF legitimately
fears that Shrem will immediately take actions to hide his assets.

I. INTRODUCTION
As more fully explained in the Complaint and Ex Parte Application for Attachment, WCF

was defrauded by Shrem in late 2012. At the time, WCF entrusted Shrem with $ 5__,(_)(_)(_), with

which Shrem promised to buy for WCF bitcoin on its behalf “at the best price.” Instead, Shrem

Case 1:18-cV-08250-.]SR Document 16 Filed 10/26/18 Page 2 of 4

secreted approximately $61,000 for himself and purchased 5,000 bitcoin for his own account, an
asset that is worth $31,362,500 as of the close of business yesterday.

In 20]4, Shrem plead guilty to felony money laundering charges and charges of operating
an unlicensed money transmitting business. USA v. Faiella, et al., S.D.N.Y. Case No. 14-CR-
243, Dkt. No. 61 (Rakoff, J.). His plea included a Consent Order of Restitution for $950,000. Id.
A judgment was entered against him as part of his plea agreement for that amount. A satisfaction
of judgment has never been entered in that case, and Plaintiff believes that Shrem never satisfied
hisjudgment to the United States. See Decl. of Sam Ferguson in support of Ex Parte App. for
Prejudgment Attachment, 11 2.

Shrem has demonstrated a long and disturbing history for secreting property and evading
his creditors. As more fully alleged in the Ex Parte Application and affidavits in support thereof,
Shrem is a sophisticated early adopter of bitcoin, a cryptocurrency which by its nature can be
moved almost instantaneously and without detection around the globe. He has misled WCF, the
government and the public at large about his assets. I~Ie has publicly claimed that he went to
prison in 2015 withjust $16,000 in assets, yet in the short time since his release in July 2016 he
has managed to amass a small fortune of over $4 million in real estate (which he claims
represents just 1/3 of his total holdings), two Maseratis and two powerboats.

Plaintiff WCF is the family investment firm of Cameron and Ty|er Winklevoss, twin
brothers who are most famously known for their high-profile dispute With Mark Zuckerberg over
the founding of Facebook. ConnectU, Inc. v. Facebook, lnc. et al., D. Mass. Case No. 07-cv-

05_93_._Any .suit.between_the Winklevosslwins and Charles Shrem _ Who has a high-profile
within in the Bitcoin space as an early adopter and vocal advocate of the virtual currency _ is

likely to generate significant press attention. Decl. of Tyler Meade in support of Motion to Seal 11

-2-

Case 1:18-cV-08250-.]SR Document 16 Filed 10/26/18 Page 3 of 4

2-3. Plaintiff` WCF is therefore legitimately concerned that if its Complaint and Ex Parte
Application for Attachment are not filed under seal Def`endant Shrem will be tipped off to the
lawsuit and will be able to secret assets to evade an eventual judgment against him. This will
frustrate the very purpose of an ex parte application for attachment.

II. ARGUMENT

Under Federal Rule of Civil Procedure 5.2(d), the Court may order that a filing be made
under seal. Filing under seal is appropriate in the exceptional circumstances of this case.

WCF seeks attachment ex parte as a means of securing property that the defendant could
secret away in advance of WCF’s suit. While this suit will be filed in Federal Court, the Federal
Rules of Civil Procedure look to substantive law of the states to determine the law of
prejudgment attachment. Fed.R.Civ.P. 64. New York law specifically permits filing an
attachment application without notice and before service of a summons N.Y. C.P.L.R. § 6211
("An order of attachment may be granted without notice, before or after service of summons and
at any time prior to judgment[.]”) The Practice Commentaries to the New 'Y'ork Code make clear
that prejudgment attachment Without notice is proper where the plaintiff can show that a
defendant may abscond with assets if given “any kind of advance notice of a possible restraint.”
See N.Y. C.P.L.R. § 6210, practice commentaries Allowing WCF to proceed for a limited time
under seal is consistent with the policy objectives underlying New York’s ex parte procedure to
seek prejudgment attachment, namely not to give the defendant advance warning of attachment.
Conversely, denying WCF the ability to file under seal would only frustrate this mechanism by
effectively guaranteeing_tbat_Defendant_Shrem_would be pcovjded_notice olthe impending

attachment.

Case 1:18-cV-08250-.]SR Document 16 Filed 10/26/18 Page 4 of 4

This will not harm defendant Shrem’s due process rights; WCF requests that the case
remain under seal for only a limited period of time. Indeed, to avoid constitutional concerns,
New York Law requires that a plaintiff must move for confirmation of an ex parte order of
attachment with notice to the defendant within five or ten days of service of the levy. N.Y.
C.P.L.R. § 621 l(b). Shrem will therefore have a prompt opportunity to contest an Order of
Attachment, if one is granted. The record will remain under seal only until such time as
Defendant Shrem and all garnishees holding his assets are served with the order of attachment, or
the ex parte application is denied.

III. CONCLUSION

For the foregoing reasons, Plaintiff WCF should be permitted to file the attached

Complaint and Ex Parte Application for Prejudgment Attachment under seal.

DATED: September l l, 2018 Respectfully submitted,

By: 7;( !…

Ty|er Meade
THE MEADE FIRM p.c.
California Office:
12 Funston Ave., Suite A
San Francisco, CA 94129
New York Of`fice:
111 Broadway, Suite 2002
New York, NY 10006
Telephone: (415) 724-9600
tyler@meadefirm.com

 

Attorneys for Plaintiff

